DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended in view of applicant’s response filed 12/21/2020.  Claims 2, 4, 6 and 16 are canceled.  Claims 13-15 remain withdrawn from consideration.  Therefore, claims 1, 3, 5, 7-12 and 17-19 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa US 2007/0134503(Espinosa).
Espinosa teaches a process for treating metal surface comprising contacting a zinc phosphate coated metal surface[0059] with an aqueous solution comprising corrosion inhibitors such as molybdate in an amount of 0.2-4wt%[0048] , organic zirconates[0013-0017, 0024-0028] and organosilane[0032-0036] in an amount of 3-20wt%.
Regarding claims 1, 7, Espinosa is silent with respect to the presence of Ni in the zinc phosphate coating and Ni is not a mandatory component of Espinosa’s aqueous 
Regarding claim 9, Espinosa further teaches organic titanate/zirconate compound with multiple amino group(i.e. polyamine)[0022,0027].
Regarding claim 18, Espinosa further teaches that the substrate is dried prior to the application of the coating solution[0078].  Since Espinosa teaches that the coating solution can be applied to zinc phosphated surface[0059], the examiner concludes that the claimed drying step after zinc phosphate coating would have been within the scope of the process of Espinosa.
Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. US 2007/0017602(Koch).
Koch teaches a method of conversion coating a metal surface, comprising contacting a metal surface with a first treatment solution comprising up to 0.5g/l of Zr(abstract, [0026]), followed by contacting with an second treatment composition comprising up to 0.5g/l of Zr and molybdate ions(abstract, [0026, 0030]).
Regarding claim 3, Koch does not disclose presence of Ni in its first or second treatment solutions.  Additionally, Koch further teaches that the first treatment solution may contain phosphate[0065-0068]. Therefore, the examiner concludes that the process as taught by Koch anticipates the instant claims.
Regarding claim 19, any exposure of the metal surface, undergone the first treatment step, to air would have meet the limitation of the claimed drying before the second treatment step because natural exposure to air would have cause some drying to the metal surface based the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa.
The teachings of Espinosa are discussed in section 4 above.  
Regarding claims 5, 8 and 17, the amounts of organosilane and Zr ions in coating solution of Espinosa overlap the claimed amounts of organosilane and Zr ions.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed organosilane and Zr amounts from the amounts disclosed by Espinosa would have been obvious to one of ordinary skill in the art since Espinosa teach the same utilities in its organosilane and Zr amounts.
Allowable Subject Matter
Claim 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Response to Arguments
Applicant’s arguments in the response filed 12/21/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charles et al. US 3,819,423 teaches a Mo containing final rinse step for zinc phosphated metal surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733